Title: John Barnes to Thomas Jefferson, 11 February 1814
From: Barnes, John
To: Jefferson, Thomas


          My Dear Sir— George Town Cola  11th Febuary 1814.
          You were pleased Sir—in your favr of the 29h Ulto to ask my Opinion, on the propriety of your disposing of Genl Ks Penna Bank Stock, and transpose the proceeds thereof on Loan to Govermt by saying—
          “it is time to ask, if there is not reason to feel Alarm, for our Overflowing Bank Institutions, that we have 400. Millions of paper afloat, a population of 8 Millions of people, whose compitant Circulation wd be, 8 Millions of Dollars, or, a 50th part of it, that in case of great Alarm,—a Run on the Banks, their Bankrupsey is unquestionable, Because, no Body imagine they have 400—Millions—or, a 50th part of it, in their Vaults.”—
          In Compliance with your Request, I submit my humble opinion—without reserve—wth the Frankness and sincerity of a disinterested individual—not only as to, its consequences, Respecting Bank Institutions but the Goverment—I admit Sir—your Calculations in the Theory to be Correct, and I admit also—the effects you describe may probably happen, to some individuals Banks, whose stability, and Credit, has not been proved—or Conducted by designing Men.—from Theory, let us advert to practice—when an individual, cannot pay, his Note, due at Bank, or meet his engagemts made on Change—He commits an Act of Bankruptsey (in the Mercantile Usage of Business) and every Creditor Runs upon him, and demands—immediate paymt: the consequence is, The Unfortunate Man, is forced to Yield to the presure of his unfeeling Crs altho’ perhaps, he possesses—(tho not, within his reach)—more then double the Amo of what he Owes—a total Stop, is put, to his prosecuting any further business untill the whole detail of his Affairs are adjusted—at great expence—loss of Credit—time &c &c
          But, in the Case of Alarm, such as you have Noticed I do not Apprehend—the like consequences—to follow—A Run—on an Established Bank—in full Credit, proceeding from no abuse or Mismanagemt but from the fears, and agitated state of Public Affairs & divided opinions—aided by the Views of designing Men—buteven, in such a state of Alarm—as you describe:—and in order to meet so unexpected—unmerited shock—the most effectual alternative—I presume—would be, to stop immediately the issuing of Specie—but in small change—with the Confidence of the Stock holrs & public. the fears, created by the Alarm—would soon subside—the exchange of paper—and even Specie from the Neighbouring Banks,—would hasten to their Assistance—to Reestablish the Institution in question—the very—existance of the Other Banks—and even Govermt at such a Crisis—would—stretch out their friendly Aid to support em Upon that all binding—Clause of Principle—Self Preservation; for a Precident of this only Alternative, expedient, We have the high Authority—of the Bank of England—
          permit me Sir—here to contrast—the good, with the bad effects of these Establishmts for effects—will follow—their relative causes—has not, the Barren Wilderness been converted into fruitfull Valleys and Villages, and Towns into Cities—Cannals, Bridges—turnpike roads and public Buildings in almost every direction, the Value of Uncultivated Lands and Farms beyond Calculations by means of these Institutions? Altho perhaps—at first created thro self—individual Int. the first spring of Action—
          the great evil we complain of—and justly too—is the abuse of them—nor do I see—any possible means can be devised to remedy the growing Evil: effectualy—such then being the Actual state of the Case—
          is it not, I ask, far better—to submit—and bear with an Evil, we cannot eradicate—in order to reap the superior Benefit—from that, overflowing Stream of (I am constrained to admit of Superficial) Wealth, in  part, only for reality—the fact is—it is but of little consequence of what Matereels Monies are composed of—even Specie—is but of Nominal Value. Established by Custom and Usage in Exchanges.—so it passes and repasses to the satisfaction of both the seller & the purchaser.—Upon the Whole—We can only judge from present existing Circumstances—and wth becoming patience & circumspection—await the final issue—of those—(very Usefull)—Complicated  Engines of Speculation,
          Nevertheless, should you be of Opinion that the Genls Penna Bank Stock—would be more secure on Loan to U States I shall Use every endeavr to Effect it on the best tirms—this questionable subject is inexhaustable my Crude observations—the result of my feelings & opinion of mankind in general—the dreaded
			 effects of the
			 growing Evils—I fervently pray, may never be put to the tryal of the expedient.
          with great Esteem & respect I am Dr Sir
          your most obedt servant—John Barnes,
        